Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 06/29/2022 have been fully considered but they are not persuasive. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, applicant conceded that Van Den Brink teaches all of the limitation excluding the limitation that are disclosed (i.e. used in combination). In the case of Kirby applicants own cited portions clearly articulate the limitations, as cited The transmit circuitry 202 may further include a load sensing circuit 216 for detecting the presence or absence of active receivers in the vicinity of the near-field generated by transmit antenna 204  and thus Detection of changes to the loading on the power amplifier 210 are monitored by controller 214 for use in determining whether to enable the oscillator 212 for transmitting energy to communicate with an active receiver   clearly disclosing the limitation of a transmit detect circuit configured to detect receipt of transmitted wireless power at the coil, a controller coupled to the transmit driver and the transmit detect circuit, the controller receiving a signal from the transmit detect circuit and providing an alert of the presence of the transmitted wireless power, the controller activating the transmit driver to transmit wireless power in absence of the signal.
In addition Fujita clearly articulates that it is known to have the transmit detect circuit includes discrete diode (see para 0024, 0029) and demodulation circuitry intended for decoding messages monitoring a rectifier voltage (see para 0029 0171). Fujita in para 0024 states Each of the circuit having a modulation function and the circuit having a demodulation function of the present invention may include a plurality of diodes. Para 0029 A diode may be connected between the output terminal of the circuit having a demodulation function and an output terminal of the voltage doubler rectifier circuit having N stages of the present invention. 
Further in the case of claims 9, 13-16, new art is presented, He. 
He teaches a transmit detect circuit configured to detect receipt of transmitted wireless power at the coil wherein the transmit detect circuit detects receipt of transmitted wireless power with a frequency counter coupled to detect incoming voltage or current at the coil. In para  0023 He teaches The wireless power receiver apparatus comprises: a reception coil; a rectifier circuit that rectifies a current that flows through the reception coil; and a smoothing capacitor connected to an output of the rectifier circuit. The control circuit comprises: a target voltage range setting unit that sets an upper limit voltage and a lower limit voltage that define… and a modulator that generates a modulated signal by using the power control signal, and that transmits the modulated signal to the wireless power transmitter apparatus via the reception coil. When an oscillation state is detected in the rectified voltage, the target voltage range setting unit changes the target voltage range.
In conclusion the combination of the prior art teaches all of the limitations of the current application as highlighted below. Applicants other arguments are not considered persuasive. 
Therefore, in order to expedite the prosecution of this application, the examiner recommends the applicant to amend the claims by including structural components that are different from the prior art applied in order to distinguish the claim invention from the prior art of record.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Van Den Brink ( US 2015/0244176)  in view of Kirby (US 2010/0225272) and in further view of Fujita (US 2008/0149738). 
Regarding claim  1, Van Den Brink teaches a wireless power device (see Fig. 6 and 7), comprising: a rectifier circuit coupled to a coil (see 22, Fig. 6 and 7);
a transmit driver coupled to the rectifier circuit (see controller 39 may drive the gates 71-74 of just the upper or lower switches 31-34, Fig. 7); a controller coupled to the transmit driver and the transmit detect circuit, (see 39; Fig. 6 and 7). 
However Van Den Brink does not disclose a transmit detect circuit configured to detect receipt of transmitted wireless power at the coil; providing an alert of the presence of the transmitted wireless power,  and wherein the transmit detect circuit includes discrete diode and demodulation circuitry intended for decoding messages monitoring a rectifier voltage.
Nevertheless, Kirby in the same filed teaches a transmit detect circuit configured to detect receipt of transmitted wireless power at the coil providing an alert of the presence of the transmitted wireless power and a controller coupled to the transmit driver and the transmit detect circuit, the controller receiving a signal from the transmit detect circuit and providing an alert of the presence of the transmitted wireless power, the controller activating the transmit driver to transmit wireless power in absence of the signal (see Fig. 6 para 0015 and 0058-0060); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Van Den Brink with the teachings of Kirby by having a transmit detect circuit configured to detect receipt of transmitted wireless power at the coil providing an alert of the presence of the transmitted wireless power and a controller coupled to the transmit driver and the transmit detect circuit, the controller receiving a signal from the transmit detect circuit and providing an alert of the presence of the transmitted wireless power, the controller activating the transmit driver to transmit wireless power in absence of the signal  in order to adjust to a desired function of the device or operating modes/parameters (para 0137-0143).
Further Fujita in the same filed teaches and wherein the transmit detect circuit includes discrete diode (see para 0024, 0029) and demodulation circuitry intended for decoding messages monitoring a rectifier voltage (see para 0029 0171).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Van Den Brink with the teachings of Kirby and Fujita by having the transmit detect circuit includes discrete diode and demodulation circuitry intended for decoding messages monitoring a rectifier voltage in order to improve control and power management by including a communication channel between the devices. 
Regarding claim 2, the combination teaches further including a receive driver coupled to the rectifier circuit (see controller 39 may drive the gates 71-74 of just the upper or lower switches 31-34, Fig. 6 and 7); and a DC circuit coupled to receive and process a voltage from the rectifier circuit when the receive driver is activated by the controller (see 36, 37 and 38, Fig. 6 and 7).
Regarding claim 3, the combination teaches wherein the controller executes instructions to determine an operating mode of the device; when the operating mode is a transmit mode, determine presence of a transmit power, when the transmit power is detected provide an alert and proceed to an off state, and when the transmit power is not detected, transmit wireless power; and when the operating mode is an off mode, proceeding to the off state (see Figs. 30 and 31).
Regarding claim 4, the combination teaches including a receive driver coupled to the rectifier circuit (see controller 39 may drive the gates 71-74 of just the upper or lower switches 31-34,, Fig. 6 and 7); and a DC circuit coupled to receive and process a voltage from the rectifier circuit when the receiver driver is activated by the controller (see 36, 37 and 38, Fig. 6 and 7), and wherein if the operating mode is a receive mode, receive wireless power by activating the receiver driver (see controller 39 may drive the gates 71-74 of just the upper or lower switches 31-34,, Fig. 6 and 7).
Regarding claim 5, the combination teaches wherein in receive mode the controller transitions to the off state when charging is finished (see Fig. 30 and 31).

Claims 7 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Van Den Brink ( US 2015/0244176)  in view of He (US 2016/0241083).
Regarding claim 7 Van Den Brink teaches, a wireless power device (see Fig. 6 and 7), comprising: a rectifier circuit coupled to a coil (see 22, Fig. 6 and 7); a transmit driver coupled to the rectifier circuit (see controller 39 may drive the gates 71-74 of just the upper or lower switches 31-34,, Fig. 7); a controller coupled to the transmit driver and the transmit detect circuit, the controller receiving a signal from the transmit detect circuit and providing an alert of the presence of the transmitted wireless power, the controller activating the transmit driver to transmit wireless power in absence of the signal (see 39; Fig. 6 and 7).
However Van Den Brink does not disclose a transmit detect circuit configured to detect receipt of transmitted wireless power at the coil wherein the transmit detect circuit detects receipt of transmitted wireless power with a frequency counter coupled to detect incoming voltage or current at the coil. 
Nevertheless, He in the same filed teaches a transmit detect circuit configured to detect receipt of transmitted wireless power at the coil wherein the transmit detect circuit detects receipt of transmitted wireless power with a frequency counter coupled to detect incoming voltage or current at the coil  (see 208 or 308 Fig. 1 para 0023 and claim 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Van Den Brink with the teachings of He by having a transmit detect circuit configured to detect receipt of transmitted wireless power at the coil providing an alert of the presence of the transmitted wireless power in order to adjust to a desired function of the device or operating modes/parameters (i.e. Communicate) with the other device in a guaranteed by using the existing architecture.  
  Regarding claim 13, The combination teaches, further including a receive driver coupled to the rectifier circuit; and a DC circuit coupled to receive and process a voltage from the rectifier circuit when the receive driver is activated by the controller (see 36, 37 and 38, and controller 39 may drive the gates 71-74 of just the upper or lower switches 31-34, Fig. 6 and 7).
Regarding claim 14, the combination teaches wherein the controller executes instructions to determine an operating mode of the device; when the operating mode is a transmit mode, determine presence of a transmit power, when the transmit power is detected provide an alert and proceed to an off state, and when the transmit power is not detected, transmit wireless power; and when the operating mode is an off mode, proceeding to the off state (see Figs. 30 and 31).
Regarding claim 15, the combination teaches including a receive driver coupled to the rectifier circuit (see controller 39 may drive the gates 71-74 of just the upper or lower switches 31-34,, Fig. 6 and 7); and a DC circuit coupled to receive and process a voltage from the rectifier circuit when the receiver driver is activated by the controller (see 36, 37 and 38, Fig. 6 and 7), and wherein if the operating mode is a receive mode, receive wireless power by activating the receiver driver (see controller 39 may drive the gates 71-74 of just the upper or lower switches 31-34,, Fig. 6 and 7).
Regarding claim 16, the combination teaches wherein in receive mode the controller transitions to the off state when charging is finished (see Fig. 30 and 31).

Claims 9-11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Van Den Brink ( US 2015/0244176)  in view of Fujita (US 2008/0149738).
Regarding claim 9,  Den Brink teaches a method of operating a wireless power device, comprising: determining an operating mode of the wireless power device; in a transmit mode (see para 0010) determining presence of a transmit power (see para 0083), when transmit power is detected, providing an alert and proceeding to an off state (see para 0011 and 0012), and when transmit power is not detected, activating a transmit driver to transmit wireless power (see para 0011 and 0012).
Den Brink does not disclose a rectified voltage using discrete diode and demodulation circuity intended for decoding messages. 
Fujita in the same filed  teaches that it is known to determin[ing] presence of a transmit power includes monitoring a rectified voltage using discrete diode and demodulation circuity intended for decoding messages (see para 0006 0012, 0070-0075 Fig. 1 and 8). 
Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination with the teachings of Fujita by determining presence of a transmit power includes monitoring a rectified voltage using discrete diode and demodulation circuity intended for decoding messages in order to form the transmitting and receiving circuit can be formed of fewer transistors and thus a smaller size and increase in power conversion efficiency.
Regarding claim 10, the combination teaches in an off state, deactivating the transmit driver (see para 0011 and 0012).
Regarding claim 11, the combination teaches in a receive state, activating a receive driver (see para 0011 and 0012).
Regarding claim 12, Den Brink teaches a method of operating a wireless power device, comprising: determining an operating mode of the wireless power device (see para 0010); in a transmit mode determining presence of a transmit power (see para 0083), when transmit power is detected, providing an alert and proceeding to an off state (see para 0011 and 0012), and  when transmit power is not detected, activating a transmit driver to transmit wireless powers (see para 0011 and 0012). 
However Van Den Brink does not disclose a transmit detect circuit configured to detect receipt of transmitted wireless power at the coil.
Nevertheless, Fujita in the same filed teaches a transmit detect circuit configured to detect receipt of transmitted wireless power at the coil (see para 0006 0012, 0070-0075 Fig. 1 and 8)
Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Van Den Brink with the teachings of Fujita by having a transmit detect circuit configured to detect receipt of transmitted wireless power at the coil providing in order to adjust to a desired function of the device or operating modes/parameters.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIM ORTIZ whose telephone number is (571)270-7114. The examiner can normally be reached 9:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIM ORTIZ/Examiner, Art Unit 2836                                                                                                                                                                                                        July 23, 2022